77 F.3d 472
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard LASSITER, Defendant-Appellant.
No. 95-6961.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 21, 1996.

Richard Lassiter, Appellant Pro Se.  Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Richard Lassiter appeals from a district court order denying his Fed.R.Crim.P. 35 motion for reduction of his sentence.   We dismiss the appeal.


2
It is uncontested that Lassiter's initial sentence was within the range set by the federal sentencing guidelines.   And his sentence was halved when the district court reduced it on Government motion.   The order denying Lassiter's Rule 35 motion is not appealable.  United States v. Pridgen, 64 F.3d 147, 149-50 (4th Cir.1995).


3
We dismiss the appeal for lack of jurisdiction.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED